     Case 2:21-cv-00307-RFB-VCF Document 5 Filed 06/09/21 Page 1 of 2



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     DAMON R JOHNSON,                                     Case No. 2:21-cv-00307-RFB-VCF
10                                        Plaintiff,               ORDER
             v.
11
      NEVADA DEPT OF
12    CORRECTIONS, et al.,

13                                    Defendants.

14

15

16   I.     DISCUSSION

17          This action is a pro se civil rights action filed pursuant to 42 U.S.C. § 1983 by an

18   individual who formerly was in the custody of the Nevada Department of Corrections.

19   Plaintiff previously submitted applications to proceed in forma pauperis for prisoners.

20   (ECF Nos. 1, 3). The Court now directs Plaintiff to file an application to proceed in forma

21   pauperis by a non-prisoner within thirty (30) days from the date of this order or pay the

22   full filing fee of $400. This action will not proceed unless and until this matter is resolved.

23   The Court cautions Plaintiff that filing an application to proceed in forma pauperis for non-

24   prisoners in a different case will not be sufficient to comply with this order.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that Plaintiff’s applications to proceed

27   in forma pauperis for prisoners (ECF Nos. 1, 3) are DENIED as moot.

28                                                     1
     Case 2:21-cv-00307-RFB-VCF Document 5 Filed 06/09/21 Page 2 of 2



1
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
2
     approved form application to proceed in forma pauperis by a non-prisoner, as well as the
3
     document entitled information and instructions for filing an in forma pauperis application.
4
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
5
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
6
     non-prisoners; or (2) pay the full filing fee of $402.
7
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
8
     dismissal of this action may result.
9
                                  June
10          DATED THIS 9th day of               2021.

11
                                                 UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                                  2
